                         DISTRICT COURT OF THE VIRGIN ISLANDS

                                        DIVISION OF ST. CROIX
                                                 ║
LARRY L. HATTER,                                 ║
                                                 ║
                        Plaintiff,               ║   1:18-cv-00041
                                                 ║
        v.                                       ║
                                                 ║
GUARDIAN INSURANCE COMPANY,                      ║
                                                 ║
                        Defendant.               ║
________________________________________________ ║

TO:    Lee J. Rohn, Esq.
       Maria Tankenson Hodge, Esq.

                                            ORDER

       THIS MATTER is before the Court upon Defendant’s Motion to Appoint Umpire to

Participate in Appraisal (ECF No. 54). Plaintiff filed a response in opposition to the said

motion, and Defendant filed a reply thereto.

       Defendant asks the Court appoint an impartial umpire to participate in the appraisal

process, and, to that end, invokes a provision of the parties’ insurance contract that permits

either party to ask the Court to make such appointment if the parties’ appraisers cannot

agree to an umpire within 15 days of either appraiser proposing potential umpires. Def.’s

Mot. at 3-5 (ECF No. 55). In its Motion, Defendant proposes that the Court appoint Ray

Pawlak, a licensed insurance adjuster, to perform that role. Id. at 3-4. Defendant opposes

the appointment of Pawlak but agrees to have the Court appoint Hank Smock, who was on

the list of Defendant’s initially proposed umpires. Opp’n at 1-2 (ECF No. 61). Because the

parties have agreed to have Mr. Smock serve as the umpire, the Court will appoint him to

that role.
Hatter v. Guardian Insurance Company
1:18-cv-00041
Order
Page 2



DISCUSSION

       The language of the appraisal provision in the parties’ insurance contract states as

follows:

       [i]f you and we fail to agree on the amount of loss, either may demand an
       appraisal of the loss. In this event, each party will choose a competent
       appraiser within 20 days after receiving a written request from the other.
       The two appraisers will choose an umpire. If they cannot agree on an
       umpire within 15 days, you or we may request that the choice be made
       by a judge of a court of record in the state where the Described Location
       is located. The appraisers will separately set the amount of loss. If the
       appraisers will separately set the amount of loss. If the appraisers submit a
       written report of agreement to us, the amount agreed upon will be the
       amount of the loss. If they fail to agree, they will submit their differences to
       the umpire. A decision agreed to by any two will set the amount of loss.

Insurance Policy at 7, Conditions at para. 8 (a copy of which is attached to the Complaint as

Attachment #4 (Exhibit 2) (ECF No. 1-4)) (emphasis added).

       On January 11, 2019, the Court ordered Plaintiff to participate in the appraisal

process as required under the subject policy of insurance (ECF No. 26). On April 5, 2019,

after the parties selected appraisers, the Court denied Defendant’s motion to disqualify

Plaintiff’s selected appraiser, concluding that he was qualified to serve (ECF No. 34).

Defendant alleges that its appraiser contacted Plaintiff’s appraiser to attempt to schedule

inspection of the subject property and to agree on appointment of an umpire and that when

Plaintiff’s appraiser did not respond to telephone messages, Defendant’s appraiser

followed with an email on April 29, 2019, proposing the names of several persons to serve

as umpire. Def.’s Mot. at 2, Ex. 1 (ECF No. 55). Defendant further alleges that Plaintiff’s

appraiser failed to agree to a date and time for inspection of the subject property or to
Hatter v. Guardian Insurance Company
1:18-cv-00041
Order
Page 3



agree on an umpire and refutes Plaintiff’s explanation that a change in counsel justified a

refusal to cooperate. Id. at 3. Defendant argues that on May 14, 2019, it became entitled to

request that this Court step in and appoint an umpire, because the appraisal clause

expressly provides a Judge of a Court of record in the state where the property is located

can make that decision. Id. In the immediate Motion, Defendant proposed that the Court

appoint Ray Pawlak as the umpire. Id. at 3-4.

       After Defendant filed the Motion, Plaintiff’s appraiser sent an email to Defendant’s

appraiser agreeing to select Hank Smock as the umpire, citing the fact that Smock was on

Defendant’s initial list of candidates to serve as umpire. Opp’n, Ex. 1 (ECF No. 61). In its

Reply Brief, Defendant agreed to the appointment of Smock, stating that “the plaintiff’s

appraiser’s belated consent to the appointment of Hank Smock to serve as umpire should

be accepted solely for purposes of that designation,” but that Plaintiff should compensate

Defendant for the costs incurred in bringing the Motion. Def.’s Reply at 4 (ECF No. 62).

       This process could have undoubtedly been more efficient, but the Court will not at

this time delve into the arguments made by the parties addressing the reasons for

Plaintiff’s appraiser’s delay in agreeing to an umpire. Though it seems to have required a

motion by Defendant to bring Plaintiff to the table on this issue, the parties have

nevertheless agreed on an umpire, and the Court sees no reason to interfere with that

arrangement. See, e.g., Herndon v. Am. Family Home Ins. Co., 2009 U.S. Dist. LEXIS 23170, at

*7 (D. Az. Mar. 23, 2009) (appointing umpire that parties agreed to, despite disagreement
Hatter v. Guardian Insurance Company
1:18-cv-00041
Order
Page 4



as to other proposed umpires). The Court will thus appoint Hank Smock as the umpire,

assuming he agrees to the appointment.

       In the briefing after the Motion, the parties ask for the Court to lay out some of the

ground rules for the appraisal process, but those arguments must be raised in subsequent

motions and are not under consideration by the Court at this time. Additionally, to the

extent that Defendant’s Reply Brief introduces a new motion requesting that the Court

award Defendant the costs incurred in bringing the initial Motion, the Court denies it

without prejudice. Defendant can file a separate motion to address this issue so that

Plaintiff can have an opportunity to respond. See, e.g., Viatech Tech. Inc. v. Microsoft Corp.,

2017 U.S. Dist. LEXIS 89596, *20-21, 2017 WL 2538570 (D. Del. June 12, 2017) (quoting

Novosteel SA v. United States, 284 F.3d 1261, 1273-74 (Fed. Cir. 2002)) ("Raising the issue

for the first time in a reply brief does not suffice; reply briefs reply to arguments made in

the response brief—they do not provide the moving party with a new opportunity to

present yet another issue for the court's consideration.”).

       WHEREFORE, it is now hereby ORDERED;

       1. That Defendant’s Motion to Appoint Umpire to Participate in Appraisal (ECF No.

           54) is GRANTED in part and DENIED in part.

       2. That Defendant’s Motion to appoint Ray Pawlak as umpire is DENIED.

       3. That the parties have both agreed to Henry Smock, Esq., as an umpire.

       4. That Henry Smock, Esq., is APPOINTED as the umpire.
Hatter v. Guardian Insurance Company
1:18-cv-00041
Order
Page 5



       5. That Defendant’s Motion for costs incurred in bringing the Motion (ECF No. 62)

           is DENIED without prejudice.


                                                ENTER:

Dated: June 20, 2019                      /s/ George W. Cannon, Jr.
                                                 GEORGE W. CANNON, JR.
                                                 MAGISTRATE JUDGE
